ORDER

PER CURIAM:
AND NOW, this 5th day of October, 2004, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issues:
a. Whether the majority of the Superior Court panel correctly interpreted § 9544(a) of the Post-Conviction Relief Act in finding that Petitioner’s claim that trial counsel was ineffective for failing to object when the trial court applied the wrong test in determining whether Petitioner’s proffered evidence supported a defense of duress had been “previously litigated?”
b. Whether trial counsel was ineffective in failing to object when the trial court applied the wrong test in determining whether Petitioner’s proffered evidence supported a defense of duress?
*352The parties are DIRECTED to restrict their briefing and argument to issue “a,” as framed above.